J-S52020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SHANE D. ROOF                            :
                                          :
                    Appellant             :   No. 826 MDA 2018

            Appeal from the PCRA Order Entered April 24, 2018
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001823-2009


BEFORE:     BENDER, P.J.E., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY McLAUGHLIN, J.:                   FILED NOVEMBER 02, 2018

      Shane D. Roof appeals pro se from the order entered April 24, 2018,

dismissing as untimely his second petition for collateral relief filed under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In September 2010, Roof pleaded guilty to third-degree murder,

conspiracy, and several related crimes. Roof’s plea was partially negotiated

to include a recommendation from the Commonwealth that his sentence for

murder would entail 20 to 40 years of incarceration. Roof did not negotiate a

sentence for the remaining charges. In November 2010, the court sentenced

Roof to an aggregate sentence of 47 to 94 years of incarceration. Roof timely

appealed, challenging discretionary aspects of his sentence, and this Court

affirmed.    Commonwealth v. Roof, 32 A.3d 270 (Pa.Super. 2011)

(unpublished memorandum). Roof did not seek further appellate review.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S52020-18



        In August 2012, Roof timely filed his first petition for collateral relief,

asserting ineffective assistance of plea counsel and again challenging

discretionary aspects of his sentence. The PCRA court denied relief, and this

Court affirmed. Commonwealth v. Roof, 122 A.3d 435 (Pa.Super. 2015)

(unpublished memorandum).

        In January 2018, Roof pro se filed his second petition for collateral relief,

styled as a petition for writ of habeas corpus. See Petition, 01/08/2018. In

his petition, Roof asserted that his detention was unlawful and that the

sentence imposed was illegal. Id. at 1. Following Pa.R.Crim.P 907 notice of

its intention to dismiss Roof’s petition, and an untimely response thereto, the

PCRA court dismissed Roof’s petition. PCRA Ct. Order, 04/24/2018.

        Roof timely appealed1 and now raises the following issue: “Whether the

[PCRA] [c]ourt erred in dismiss[-ing] the [petition for] [s]tate [w]rit of

[h]abeas [c]orpus, where [Roof’s] [c]onstitutional [r]ights [were] violated.”

Roof’s Br. at 4.

        Roof’s mislabeled petition is properly considered under the PCRA. Roof

challenges the legality of his sentence. See Roof’s Br. at 8-15. Therefore, his




____________________________________________


1   The PCRA court did not order compliance with Pa.R.A.P. 1925(b).




                                           -2-
J-S52020-18



claim is subsumed into the PCRA.2 42 Pa.C.S.A. § 9543(a)(2)(vii). As this

Court has previously observed:

       Under the plain words of the statute, if the underlying substantive
       claim is one that could potentially be remedied under the PCRA,
       that claim is exclusive to the PCRA. It is only where the PCRA
       does not encompass a claim that other collateral procedures are
       available.

Commonwealth v. Pagan, 864 A.2d 1231, 1233 (Pa.Super. 2004) (internal

citations omitted); see also 42 Pa.C.S. § 6503(b). A petitioner cannot escape

the timeliness requirements of the PCRA by mislabeling his petition.              See

Commonwealth           v.   Taylor,    65 A.3d 462,   466   (Pa.Super.   2013);

Commonwealth v. Mercado, 826 A.2d 897, 899 (Pa.Super. 2003), appeal

denied, 832 A.2d 436 (Pa. 2003) (stating petition for habeas corpus relief

must first satisfy jurisdictional PCRA timeliness requirements).

       This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error. See Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).                 We afford the court’s factual

findings deference unless there is no support for them in the certified record.

____________________________________________


2 To the extent Roof seeks to challenge discretionary aspects of his sentence,
see Roof’s Br. at 15 (asserting sentence is “excessive”), such claims are not
cognizable under the PCRA. See Commonwealth v. Fowler, 930 A.2d 586,
593 (Pa.Super. 2007). Moreover, even if such a claim were cognizable, Roof
would be ineligible for relief, as the claim was previously litigated or waived.
42 Pa.C.S.A. § 9543(a)(3); see Commonwealth v. Roof, 32 A.3d 270
(Pa.Super. 2011) (unpublished memorandum rejecting challenge to
discretionary aspects of his sentence).

                                            -3-
J-S52020-18



Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa.Super. 2012) (citing

Commonwealth v. Anderson, 995 A.2d 1184, 1189 (Pa.Super. 2010)).

      We address the timeliness of Roof’s petition, as it implicates our

jurisdiction and may not be altered or disregarded in order to address the

merits of his claim. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007).   Under the PCRA, any petition for relief, including second and

subsequent petitions, must be filed within one year of the date on which the

judgment of sentence becomes final.          Id.    There are three statutory

exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).    Any petition attempting to invoke these

exceptions “shall be filed within 60 days of the date the claim could have been

presented.”   42 Pa.C.S. § 9545(b)(2); see Commonwealth v. Gamboa-

Taylor, 753 A.2d 780, 783 (Pa. 2000).




                                      -4-
J-S52020-18



       Roof’s petition is untimely.3             Accordingly, Roof must establish

jurisdiction by pleading and proving an exception to the timeliness

requirement. See Bennett, 930 A.2d at 1267. However, Roof neither pleads

nor proves an exception to the time bar. Consequently, the PCRA court was

without jurisdiction to review the merits of Appellant’s claims and properly

dismissed his petition. See Ragan, 932 A.2d at 1170.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/2018




____________________________________________


3 Roof’s petition is patently untimely. His judgment of sentence became final
on August 15, 2011, thirty days after his opportunity to file a petition for
allowance of appeal expired. See 42 Pa.C.S. § 9545(b)(3) (a judgment of
sentence becomes final at the conclusion of direct review or the expiration of
the time for seeking the review); Pa.R.A.P. 1113(a). Appellant’s current
petition, filed January 8, 2018, was filed over five years late.

                                           -5-